Gbice, Justice.
The Court of Appeals, and not the Supreme Court, has jurisdiction of this case, wherein the only exception complains of the judgment of the superior court overruling a certiorari sued out to set aside a conviction in the recorder’s court of the City of Augusta; the specific assignment of error being to the effect that the city ordinance upon which the conviction rested was unconstitutional. Hicks v. Dublin, 183 Ga. 390 (188 S. E. 339), and cit. Accordingly, the bill of exceptions and transcript of the record will be

Transferred to the Gourt of Appeals.


All the Justices concur.